
	

116 S2283 IS: Waste Heat to Power Investment Tax Credit Act
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2283
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Mr. Carper (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an investment tax credit for waste heat to
			 power technology.
	
	
 1.Short titleThis Act may be cited as the Waste Heat to Power Investment Tax Credit Act. 2.Investment credit for waste heat to power property (a)In general Section 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended—
 (1)at the end of clause (vi), by striking or; (2)at the end of clause (vii), by inserting or after the comma; and
 (3)by adding at the end the following:  (viii)waste heat to power property,.
 (b)Definitions and limitationsSection 48(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (5)Waste heat to power property (A)In generalThe term waste heat to power property means property—
 (i)comprising a system which generates electricity through the recovery of a qualified waste heat resource, and
 (ii)the construction of which begins before January 1, 2027. (B)Qualified waste heat resourceThe term qualified waste heat resource means—
 (i)exhaust heat or flared gas from an industrial process that does not have, as its primary purpose, the production of electricity, and
 (ii)a pressure drop in any gas for an industrial or commercial process. (C)Limitations (i)In generalFor purposes of subsection (a)(1), the basis of any waste heat to power property taken into account under this section shall not exceed the excess of—
 (I)the basis of such property, over (II)the fair market value of comparable property which does not have the capacity to capture and convert a qualified waste heat resource to electricity.
 (ii)Capacity limitationThe term waste heat to power property shall not include any property comprising a system if such system has a capacity in excess of 50 megawatts..
 (c)Effective dateThe amendments made by this section shall apply to periods after the date of enactment of this Act, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).
			
